UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 DAN GILIANA,

                        Plaintiff,

                        v.                          Case No. 21-cv-01416 (CRC)

 ANTONY BLINKEN, in his official capacity
 as Secretary of State, et al.,

                        Defendants.

                                     MEMORANDUM OPINION

       Plaintiff Dan Giliana, a United States citizen, seeks to compel the Department of State to

adjudicate his Iraqi fiancée’s U.S. visa application, which has been pending for nearly four years.

He also challenges the Department of Homeland Security’s (“DHS”) Controlled Application

Review and Resolution Program (“CARRP”), an internal agency policy concerning the

processing of visa applications that present potential national security concerns. The government

has moved to dismiss for failure to state a claim and for lack of subject matter jurisdiction.

Because Giliana has not plausibly alleged that the delay in adjudicating his fiancée’s visa

application is unreasonable, or that she has been injured in any concrete way by CARRP, the

Court will grant the government’s motion and dismiss the case.

 I.    Background

       Mr. Giliana is a United States citizen who resides in Arizona. See Compl. ¶ 6, ECF

No. 1; Decl. of Dan Giliana (“Giliana Decl.”) ¶¶ 1–3, ECF No. 5-1. His fiancée, Sandy Shamon,

lives in Iraq. See Compl. ¶¶ 1, 15; see also Giliana Decl. ¶¶ 4, 7, 16.

       In January 2018, Giliana filed a visa petition (Form I-129F) with the United States

Citizenship and Immigration Services (“USCIS”) to obtain lawful permanent resident status for
Shamon. Compl. ¶¶ 13–14. USCIS approved that petition in June 2018. Id. ¶ 13. A few

months later, in October 2018, a consular officer at the U.S. Embassy in Baghdad, Iraq

interviewed Shamon and reviewed her visa application. Id. ¶ 15. Following the interview,

according to Giliana, the consular officer informed Shamon that her application was being placed

under “administrative processing” and that she needed to answer additional questions about her

prior occupations and contact information. See id. ¶ 16; Giliana Decl. ¶¶ 8–9. Since then,

Giliana alleges that he and Shamon have repeatedly inquired about the status of her visa

application, but the government has provided “no meaningful responses” and does not “publish

any information on processing times for [applications in] ‘administrative processing.’” See

Compl. ¶¶ 17–18.

       Giliana further alleges “on information and belief” that the government is “intentionally

delaying this immigration case” through a program known as CARRP (the Controlled

Application Review and Resolution Program). Compl. ¶ 41; id. ¶¶ 37–41. Per the complaint,

CARRP is an internal DHS policy that prohibits the approval of any visa application that

presents a “national security concern” and directs consular officers to either deny the application

or delay adjudication, often indefinitely. Id. ¶¶ 38–39. CARRP allegedly targets applications

from predominantly Muslim countries. Id. ¶ 38.

       In May 2021, Giliana brought suit against a host of government officials under the

Administrative Procedure Act’s (“APA”) unreasonable delay provision, 5 U.S.C. § 706(1), and

the Mandamus Act, 28 U.S.C. § 1361. He seeks an order directing the government to process

Shamon’s visa application within fifteen days and declaratory and injunctive relief as to CARRP.

The government moved to dismiss the complaint for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1) and failure to state a claim under Rule 12(b)(6); Giliana



                                                 2
filed an opposition and a motion for summary judgment, attaching a supporting declaration to

both. The matter is now ripe for the Court’s decision.

 II.   Legal Standards

       When analyzing a motion to dismiss under either Rule 12(b)(1) or 12(b)(6), a court “must

treat the complaint’s factual allegations as true, and must grant plaintiff the benefit of all

inferences that can be derived from the facts alleged.” Sparrow v. United Air Lines, Inc., 216

F.3d 1111, 1113 (D.C. Cir. 2000) (cleaned up); see also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d

1137, 1139 (D.C. Cir. 2011). But a court need not accept a plaintiff’s legal conclusions.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). When reviewing a challenge under

Rule 12(b)(1), “the court may consider documents outside the pleadings to assure itself that it has

jurisdiction,” Sandoval v. U.S. Dep’t of Justice, 322 F. Supp. 3d 101, 104 (D.D.C. 2018)

(Cooper, J.), and the plaintiff bears the burden of establishing jurisdiction by a preponderance of

the evidence. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Under Rule

12(b)(6), “a court may ordinarily consider only ‘the facts alleged in the complaint, documents

attached as exhibits or incorporated by reference in the complaint[,] and matters about which the

Court may take judicial notice.’” Sandoval, 322 F. Supp. 3d at 104 (citation omitted).

       Because the Court will grant the government’s motion to dismiss, it need not recite the

summary judgment standard.

 III. Analysis

       The Court first will address, and reject, the government’s argument that the doctrine of

consular non-reviewability precludes the Court from reviewing Giliana’s unreasonable delay

claim. It then will turn to the merits of that claim. The Court will conclude by briefly addressing

Giliana’s challenge to CARRP.



                                                   3
       A. Consular Non-Reviewability and “Administrative Processing”

       Under the doctrine of consular non-reviewability, “courts do not typically have subject-

matter jurisdiction to review visa denials because consular officers ‘have complete discretion

over issuance and revocation of visas.’” See Rohrbaugh v. Pompeo, 394 F. Supp. 3d 128, 131

(D.D.C. 2019) (Cooper, J.) (quoting Saavedra Bruno v. Albright, 197 F.3d 1153, 1158 n.2 (D.C.

Cir. 1999)). While the doctrine “clearly applies to final visa determinations, . . . it does not apply

to challenges regarding decisions that are not yet final.” Joorabi v. Pompeo, 464 F. Supp. 3d 93,

100 (D.D.C. 2020).

       After an initial interview, a visa application “must be issued or refused,” but a refusal is

often not final because the application may be subject to “further administrative processing.” See

9 FAM 403.10-2(A), 403.10-3(A)(2)(2)(b); Ramirez v. Blinken, No. 21-cv-1099 (CRC), ECF

No. 14, slip op. at 10 (D.D.C. Mar. 22, 2022) (Cooper, J.). Administrative processing generally

means that additional information is needed before a consular officer can determine whether an

applicant is qualified for the visa for which she has applied. See Administrative Processing

Information, U.S. Dep’t of State, Bureau of Consular Affairs,

https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/administrative-

processing-information.html (last visited Mar. 29, 2022); 9 FAM 306.2-2(A)(a)(2)(a). There is

nothing unusual about this practice, but it means that the initial “refusal” is not the end of the

process. Accordingly, courts have consistently held that when an “‘application is still

undergoing administrative processing, even where a refusal has been relayed, the decision is not

final,’ and thus ‘claims alleging unreasonable delay while a case remains suspended in

‘administrative processing’ are not barred by the doctrine of consular nonreviewability.’” See

Ibrahim v. U.S. Dep’t of State, No. 19-cv-610 (BAH), 2020 WL 1703892, at *5 (D.D.C. Apr. 8,



                                                  4
2020) (collecting cases) (quoting Ghadami v. U.S. Dep’t of Homeland Sec., No. 19-cv-00397

(ABJ), 2020 WL 1308376, at *5 (D.D.C. Mar. 19, 2020)). Such is the case here. See Compl.

¶¶ 1, 16, 18, 29.

       The government nonetheless insists that Shamon’s application has been definitively

“refused” and is “not in ‘administrative processing.’” Mot. Dismiss at 8. It points to the State

Department’s Consular Electronic Application Center (“CEAC”) database, where one can check

a visa application’s status. The CEAC system indicates that Shamon’s application is “refused.”

Reading further, however, it also states: “If you were informed by the consular officer that your

case was refused for administrative processing, your case will remain refused while undergoing

such processing. You will receive another adjudication once such processing is complete.” See

Visa Status Check, U.S. Dep’t of State, CEAC, https://ceac.state.gov/ceacstattracker/status.aspx

(search for Shamon’s case as of Mar. 22, 2022). That is exactly the situation Giliana alleges

Shamon is in. 1

       The D.C. Circuit’s decision in Baan Rao Thai Restaurant v. Pompeo, 985 F.3d 1020

(D.C. Cir. 2021), on which the government relies, is not to the contrary. Baan Rao simply

reiterated a line from a prior case that “[c]onsular nonreviewability shields a consular official’s




       1
          The State Department has independently confirmed that an application marked
“refused” in the CEAC system may still undergo final adjudication after further administrative
processing. In March 2020, the Department’s Bureau of Consular Affairs issued a visa update
explaining that “[a] visa applicant whose case previously displayed as being in ‘Administrative
Processing’ on his or her case status page now displays as being ‘refused.’” See Visas: CEAC
Case Status Change, U.S. Dep’t of State, Bureau of Consular Affairs (Mar. 5, 2020),
https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/visas-news-
archive/visas-ceac-case-status-change.html?msclkid=2c57e110af7711ec90f12c1f8a11cd2c. This
“administrative change,” the update continued, does “no[t] change . . . applicants’ actual cases.”
Id. Given this explicit acknowledgement by the State Department, it is surprising that the
government continues to insist in litigation that applications in administrative processing have
been definitively refused.

                                                  5
decision to issue or withhold a visa from judicial review, at least unless Congress says

otherwise.” Id. at 1024 (citing Saavedra Bruno, 197 F.3d at 1159). It does not mention

“administrative processing” at all. And again, Giliana is challenging the delay in rendering a

decision, not an actual final decision made by a consular officer. In short, nothing in Baan Rao

even hints that it upends the many cases holding that this doctrine does not apply to unreasonable

delay claims for visa applications undergoing administrative processing.

       B. Unreasonable Delay

       Turning to the merits, the Court will assess Giliana’s claim that the government’s delay

in processing Shamon’s visa violates the APA and Mandamus Act. The APA “imposes a general

but nondiscretionary duty” on agencies “to pass upon a matter presented to it ‘within a

reasonable time,’” Mashpee Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1099

(D.C. Cir. 2003) (quoting 5 U.S.C. § 555(b)), and it authorizes courts to “compel agency action

unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). When courts review this type

of agency inaction, the standard is the same under the APA and Mandamus Act. See Skalka v.

Kelly, 246 F. Supp. 3d 147, 152 (D.D.C. 2017). On a motion to dismiss, “the Court is not

determining whether there has been an unreasonable delay; rather, it is” evaluating whether a

plaintiff’s complaint alleges enough facts “to state a plausible claim for unreasonable

administrative delay.” Jingjing Liu v. Mayorkas, No. 20-cv-654 (CRC), 2021 WL 2115209, at

*3 (D.D.C. May 25, 2021) (Cooper, J.) (quoting Ghadami, 2020 WL 1308376, at *7 n.6).

       Courts undertake this evaluation using the six guiding factors set out in

Telecommunications Research & Action Center v. FCC (‘‘TRAC”), 750 F.2d 70 (D.C. Cir.

1984). The TRAC factors are:

       (1) the time agencies take to make decisions must be governed by a “rule of
       reason”;


                                                 6
       (2) where Congress has provided a timetable or other indication of the speed with
       which it expects the agency to proceed in the enabling statute, that statutory
       scheme may supply content for this rule of reason;

       (3) delays that might be reasonable in the sphere of economic regulation are less
       tolerable when human health and welfare are at stake;

       (4) the court should consider the effect of expediting delayed action on agency
       activities of a higher or competing priority;

       (5) the court should also take into account the nature and extent of the interests
       prejudiced by delay; and

       (6) the court need not “find any impropriety lurking behind agency lassitude in
       order to hold that agency action is ‘unreasonably delayed.’”

In re United Mine Workers of Am. Int’l Union, 190 F.3d 545, 549 (D.C. Cir. 1999) (quoting

TRAC, 750 F.2d at 80 (citations omitted)). Although “not ‘ironclad,’” these factors “are

intended to provide ‘useful guidance.’” In re Core Commc’ns, Inc., 531 F.3d 849, 855 (D.C. Cir.

2008) (quoting TRAC, 750 F.2d at 80).

       In balancing the TRAC factors, “the [D.C.] Circuit has stressed that determining whether

an agency’s delay is unreasonable ‘cannot be decided in the abstract, by reference to some

number of months or years beyond which agency inaction is presumed to be unlawful,’” but will

largely depend on “the complexity of the task at hand, the significance (and permanence) of the

outcome, and the resources available to the agency.” Didban v. Pompeo, 435 F. Supp. 3d 168,

176 (D.D.C. 2020) (Cooper, J.) (quoting Mashpee Wampanoag Tribal Council, 336 F.3d at

1102). Each unreasonable delay case “must be analyzed according to its own unique

circumstances,” as each “present[s] its own slightly different set of factors to consider.” Air Line

Pilots Ass’n, Int’l v. C.A.B., 750 F.2d 81, 86 (D.C. Cir. 1984).

       Applying the TRAC factors here, the Court finds that Giliana has not stated a plausible

claim for relief. While the length of the alleged processing delay might be concerning if viewed




                                                 7
in isolation, full consideration of all the circumstances and factors presented clearly forecloses

court-ordered relief.

       The Court will kick off with factors one and two: (1) whether the response time is

governed by a rule of reason, as informed by (2) any congressional timetable. Courts often

consider these two together, Milligan v. Pompeo, 502 F. Supp. 3d 302, 317 (D.D.C. Nov. 19,

2020), though “[t]he first” is the “most important factor.” In re Core Commc’ns, 531 F.3d at

855. Taken together, “these factors get at whether the agency’s response time complies with an

existing specified schedule and whether it is governed by an identifiable rationale.” Ctr. for Sci.

in the Pub. Interest v. FDA, 74 F. Supp. 3d 295, 300 (D.D.C. 2014). Here, they tip in favor of

the government.

       The Court’s analysis on this score is especially informed by “the resources available to

the agency,” Mashpee Wampanoag Tribal Council, 336 F.3d at 1102, which due to recent events

have been strapped. For one, “the State Department suspended visa services in all U.S.

embassies and consulates around the world in response to the COVID-19 pandemic.” Dastagir v.

Blinken, No. 1:20-cv-02286 (TNM), 2021 WL 2894645, at *1 (D.D.C. July 9, 2021); Xiaobing

Liu v. Blinken, 544 F. Supp. 3d 1, 11–15 (D.D.C. 2021) (factoring in “the challenges presented

by the COVID-19 pandemic”); Shen v. Pompeo, No. 20-cv-1263 (ABJ), 2021 WL 1246025, at

*8 (D.D.C. Mar. 24, 2021). 2 While COVID-related constraints are relevant, U.S. Embassies




       2
         This Court joins others in this district that have taken judicial notice of publicly
available information related to COVID-19 on government websites. See, e.g., Whitlock v. U.S.
Dep’t of Homeland Sec., No. 21-cv-807 (DLF), 2022 WL 424983, at *1–2 & n.1 (D.D.C. Feb.
11, 2022); Dastagir, 2021 WL 2894645, at *1 & n.3; Xiaobing Liu, 544 F. Supp. 3d at 6 n.1.
These facts are “not subject to reasonable dispute” and “can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned.” See Fed. R. Evid. 201(b)(2).
Indeed, Giliana does not contest these general facts, nor could he. The same applies to the fact

                                                  8
started “[a] ‘phased resumption of visa services’” four months into the pandemic “as ‘local

conditions and resources allow[ed].’” Dastagir, 2021 WL 2894645, at *1 (second alteration in

original) (quoting U.S. Dep’t of State, Bureau of Consular Affairs, Suspension of Routine Visa

Servs. (July 22, 2020), https://travel.state.gov/content/travel/en/us-visas/visa-information-

resources/visas-news-archive/suspension-of-routine-visa-

services.html?msclkid=cbbb240caf7d11ec99ce2657fe0fe870). As a result, this consideration, by

itself, only partly supports the government’s position.

       More importantly in this case, the U.S. Embassy in Baghdad suspended all public

consular operations in January 2020 because of an attack on the compound. See U.S. Embassy

& Consulates in Iraq, Security Alert – U.S. Embassy Baghdad, Iraq (Jan. 1, 2020),

https://iq.usembassy.gov/security-alert-u-s-embassy-baghdad-iraq-4/. The Embassy’s visa

services remain shuttered for security reasons. U.S. Embassy & Consulates in Iraq, Visas,

https://iq.usembassy.gov/visas/ (last visited Mar. 29, 2022). These circumstances provide a

“rhyme [and] reason” for a portion, and a significant one, of the delay here. See Ctr. for Sci. in

the Pub. Interest, 74 F. Supp. 3d at 300. Excluding the period from the January 2020 suspension

of visa services at the Baghdad Embassy to the present, Giliana is left with a delay of almost

fifteen months (i.e., from Shamon’s October 2018 interview to January 2020).

       The question then becomes whether this shorter delay is unreasonable. Absent another

applicable rule of reason, courts “typically turn to case law as a guide,” Sarlak v. Pompeo, No.

20-cv-35 (BAH), 2020 WL 3082018, at *6 (D.D.C. June 10, 2020), and, in other contexts, have

“generally found that immigration delays in excess of five, six, seven years are unreasonable,




of the suspension of consular services at the U.S. Embassy in Baghdad due to an attack on that
compound, which the Court discusses next.

                                                 9
while those between three to five years are often not unreasonable.” Didban, 435 F. Supp. 3d at

176 (citation omitted); see also Mirbaha v. Pompeo, 513 F. Supp. 3d 179, 185 (D.D.C. 2021)

(same for K-1 fiancée visas); Milligan, 502 F. Supp. 3d at 318–19 (same). A fifteen-month delay

falls comfortably within the reasonable range. Of course, without the exclusion of time for

security- and pandemic-related reasons, the delay would be a little under four years, and that

longer delay plausibly stretches the boundaries of reasonableness. But again, it is undisputable

that the security situation at the Baghdad Embassy, resulting in the suspension of its consular

services, provides a justifiable rationale for a large chunk of the delay.

       In opposition, Giliana cites “the sense of Congress that the processing of an immigration

benefit application should be completed not later than 180 days after the initial filing of the

application.” See 8 U.S.C. § 1571(b); but see Pl. Opp’n at 11 (acknowledging “there is no set

deadline”). Although “a sense of Congress resolution is not law,” Emergency Coal. to Defend

Educ. Travel v. U.S. Dep’t of the Treasury, 545 F.3d 4, 14 n.6 (D.C. Cir. 2008), “the second

TRAC factor asks merely whether Congress has provided an ‘indication of the speed with which

it expects the agency to proceed.’” Hulli v. Mayorkas, 549 F. Supp. 3d 95, 101 (D.D.C. 2021)

(Cooper, J.) (citation omitted). At this stage, then, this aspirational, non-mandatory timeline

expressed by Congress nudges the second factor in Giliana’s favor, but only slightly.

       In sum, while both sides have points in their favor, considering all the relevant

circumstances presented here, the Court finds the first two factors support the government.

       The fourth factor also decidedly favors the government, as “a judicial order putting”

Shamon’s application “at the head of the queue” would “move[] all others back one space and

produce[] no net gain.” See In re Barr Labs., Inc., 930 F.2d 72, 75 (D.C. Cir. 1991). “This

factor carries the greatest weight in many cases, and it does so here.” Milligan, 502 F. Supp. 3d



                                                  10
at 319; see also Mashpee Wampanoag Tribal Council, 336 F.3d at 1100 (reiterating “the

importance of ‘competing priorities,’” noting the Circuit has “refused to grant relief, even though

all the other [TRAC] factors” favored plaintiff). Giliana has no allegations that Shamon’s

application is being “treated . . . differently from anyone else” who has a similar visa application

before the U.S. Embassy in Baghdad. See Bagherian v. Pompeo, 442 F. Supp. 3d 87, 94–95

(D.D.C. 2020) (citations omitted). And delays due to resource constraints typically do not

warrant a “judicial reordering[] of agency priorities.” See id. at 96 (cleaned up); Didban, 453 F.

Supp. 3d at 176; Milligan, 502 F. Supp. 3d at 319.

       On the other side of the scale, the third and fifth TRAC factors favor Giliana and

Shamon. The third “assesses whether ‘human health and welfare are at stake’ such that judicial

intervention is more justified, and the fifth evaluates the ‘nature and extent of the interests

prejudiced by delay.’” Schwartz v. Dep’t of Homeland Sec., No. 21-cv-378 (JEB), 2021 WL

4133618, at *4 (D.D.C. Sept. 10, 2021) (quoting TRAC, 750 F.2d at 80). Several courts in this

district have found that these factors weigh in favor of plaintiffs when delays force them to

postpone their lives together as married couples. See e.g., Didban 435 F. Supp. 3d at 177;

Bagherian, 442 F. Supp. 3d at 95. No doubt, Giliana and Shamon have suffered from this delay

in “build[ing] their lives together.” Compl. ¶ 1; id. ¶ 19. But these factors do not carry the day.

       The last TRAC factor has no role in this case because, as Giliana acknowledges, he “has

not asserted bad faith.” Pl. Opp’n at 14.

       Balancing all the relevant factors and considerations presented, the Court concludes that

Giliana has failed to state a plausible claim of unreasonable delay. The Court recognizes the

overall delay has been prolonged, and it encourages the government to act on the application as

soon as possible once the U.S. Embassy in Baghdad resumes its visa services. But the Court



                                                  11
lacks a basis to reorder the State Department’s priorities by allowing this application to jump in

front of others in line. That, especially in combination with the suspension of services in

Baghdad for security reasons, militate decisively in favor of dismissal. Neither the complaint nor

Giliana’s briefing offers a reason for the Court to depart from this conclusion. Cf. Jingjing Liu,

2021 WL 2115209, at *1, *5 (denying motion to dismiss where complaint plausibly alleged, with

statistical support, that USCIS intentionally increased processing times for an entire category of

petitions, and judicial relief could produce a net gain for those “petitioners as a group”);

Ramirez, No. 21-cv-1099, supra, ECF No. 14, slip op. at 17–21, 23 n.10, 23–25 (permitting

claims related to K-1 fiancé visas to proceed on the narrow ground that the Manila Embassy

failed to follow a “mandatory” system, which both provided the applicable rule of reason for that

case and plausibly gave K-1 visa applications higher priority).

        C. Challenge to CARRP

        Lastly, the Court concludes that Giliana has failed to establish standing to challenge

CARRP, the DHS “internal policy” used to “investigate and adjudicate applications deemed to

present potential ‘national security concerns.’” See Compl. ¶ 39. A plaintiff bears the burden of

demonstrating the three elements of Article III standing: (1) he “must have suffered an ‘injury in

fact’” that is (2) fairly traceable “to the challenged action,” and (3) “it must be ‘likely’ . . . that

the injury will be ‘redressed by a favorable decision.’” See Lujan, 504 U.S. at 560–61 (citations

omitted).

        Giliana alleges that CARRP “intentionally delays the applications of Muslims or those

from predominantly-Muslim countries due to perceived security concerns.” Compl. ¶¶ 5, 38. He

also asserts that the State Department and DHS work together in carrying out delayed

background investigations. Id. ¶ 37. Yet the factual allegations concerning CARRP’s



                                                   12
application to Shamon are thin. Giliana alleges only that his “fiancée is from [a] predominantly-

Muslim country” and that, “on information and belief, . . . the Defendants are intentionally

delaying this immigration case because of” CARRP. Id. ¶ 41. He offers “no factual allegations

to support that conclusion,” and “mere speculation” is not enough to state a claim. See Ahmed v.

U.S. Dep’t of Homeland Sec., No. 21-cv-893 (APM), 2022 WL 424967, at *4 (D.D.C. Feb. 11,

2022) (dismissing CARRP challenge); Dastagir, 2021 WL 2894645, at *6 n.7 (same); Ghadami,

2020 WL 1308376, at *6 (same). Nor is the mere presence of delay inherently suggestive of

CARRP being applied, especially since USCIS approved Shamon’s visa petition in June 2018,

six months after Giliana filed it. See Compl. ¶ 13. On these allegations, therefore, Giliana has

not plausibly alleged any concrete injury from CARRP.

       To be clear, individuals challenging CARRP need not have concrete proof that they were

subjected to the program to survive a motion to dismiss. Take Jafarzadeh v. Nielsen, in which

another court refused to dismiss certain CARRP claims, finding that the plaintiff met his burden

to demonstrate standing. 321 F. Supp. 3d 19, 31–35 (D.D.C. 2018). In Jafarzadeh, the plaintiff

alleged certain facts that, if true, would not directly prove that CARRP was at play but would at

least support an inference that it was. He alleged, for example, that he formerly worked for the

Interests Section of the Islamic Republic of Iran; that he was “interviewed or contacted a number

of times by the Federal Bureau of Investigation” while his petition was pending with USCIS;

that, based on the “content and nature of these interviews,” the FBI wanted him to become an

informant and was willing to “use[] its power to remove the roadblocks hindering the

adjudication of his applications before USCIS” if he agreed; and that, in response to FBI

questioning, he “denied ever having provided support to, express[ing] support for, or of having




                                                13
engaged in, terrorism or terrorist-related activity.” Id. at 24–25. With these allegations, the

plaintiff pled a plausible theory of injury from CARRP.

       By contrast, although this complaint may state some of the same legal conclusions, it

does not offer any allegation that raises a plausible inference that Shamon is being injured by

CARRP. The Court therefore lacks subject matter jurisdiction.

 IV. Conclusion

       For these reasons, the Court will grant the government’s motion to dismiss and deny

Giliana’s motion for summary judgment. A separate Order accompanies this Memorandum

Opinion.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: March 29, 2022




                                                 14